Title: To Benjamin Franklin from Alexandre-César de Genevey de Pusignan, 4 October 1784
From: Pusignan, Alexandre-César de Genevey de
To: Franklin, Benjamin


				
					Monsieur
					a Roanne en forét Ce 4e. 8bre 1784
				
				Si un officiér blessé au siege d’york, Comme vous le verrê par La lettre Cy joint, peut avoir des pretentions a la dêcoration de La chevallerie Crêe par les provinces unies dâmêrique;

jôse les faire valoir; quoyque pour Lors je ne fus que Le second de La batterie, rêprêsentant par la le même rang que Ceux de Lînfanterie; je Crois monsieur que Ce ne pourroit etre une exclusion, dâutant quâppres Ce siege jâi Commendê La Compagnie et La division dârtillerie légere attachêe a La Brigade de soissonnois pendant Le reste du tems quâ séjournê Lârmêe de Rochambeau En amerique. Il est possible, monsieur, que je ne suive pas les formalitées usités pour obtenir la dîtte dêcoration quoyque je Crois ne pouvoir mieux mâddresser quâ un dêputé des Etats unis; je vous prie au surplus de suppléer a Ce manque et me procurer les moyens dôbtenir La faveur que je dêsire. Je suis avec un tres profond Rêspect Monsieur Vostre tres humble et tres obêissant serviteur
				
					De PusignanCpte. au Rgt. dâuxonne du Corps Royal de Lârtillerie.
				
			 
				Endorsed: answd—
				Notation: De Pusignan, Roanne 4 Oct. 1784—
			